Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    ALLOWANCE
                                         EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
     - Replace claim 1 in its entirety with the following:
            -- 1.    (Currently Amended) An ejector for use in a refrigeration system, comprising: a mixing chamber comprising a mixed fluid outlet; a high-pressure fluid passage extending from a high-pressure fluid inlet to the mixing chamber, a flow valve for controlling a flow rate being disposed in the high-pressure fluid passage; a suction fluid passage extending from a suction fluid inlet to the mixing chamber; a thermal bulb disposed upstream of the flow valve, in the high-pressure fluid passage or outside the high-pressure fluid passage; and an elastic diaphragm disposed in the high-pressure fluid passage, wherein a closed cavity is on a first side of the elastic diaphragm, and the high-pressure fluid passage is on a second side of the elastic diaphragm; the thermal bulb is in communication with the closed cavity, and the thermal bulb and the closed cavity are filled with fluid; and the elastic diaphragm is associated with the flow valve so that an opening degree of the flow valve varies in response to a change in a pressure difference across two sides of the elastic diaphragm; wherein the elastic diaphragm is associated with the flow valve such that when [[the]] a pressure of the high-pressure fluid is lower than [[the]] a desired pressure, the opening degree of the flow valve will decrease, thereby increasing the pressure of the high- pressure fluid; and when the pressure of the high-pressure fluid is higher than the desired pressure, [[the]] a pressure of the fluid in the closed cavity is lower than that of the high- pressure fluid, and the opening degree of the flow valve will increase, thereby decreasing the pressure of the high-pressure fluid. --  

  - Replace claim 2 in its entirety with the following:
         -- 2. (Currently Amended) The ejector according to claim 1, wherein the flow valve is a needle valve at 

2.    Claims 1-10 are allowable. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of the thermal bulb being disposed upstream of the flow valve, in the high-pressure fluid passage or outside the high-pressure fluid passage; wherein the elastic diaphragm is associated with the flow valve such that when the pressure of the high-pressure fluid is lower than the desired pressure, the opening degree of the flow valve will decrease, thereby increasing the pressure of the high-pressure fluid; and when the pressure of the high-pressure fluid is higher than the desired pressure, the pressure of the fluid in the closed cavity is lower than that of the high-pressure fluid, and the opening degree of the flow valve will increase, thereby decreasing the pressure of the high-pressure fluid.
4.     Closest prior art: Nishijima et al. (US 2004/0255611) discloses an ejector (40) for use in a refrigeration system (refer to Fig. 1), comprising: a mixing chamber (mixing portion 42) comprising a mixed fluid outlet (outlet next to diffuser 43); a high-pressure fluid passage (passage through port 41a) extending from a high-pressure fluid inlet (refrigerant introduction port 41a) to the mixing chamber (42), a flow valve (a valve body 61) for controlling a flow rate being disposed in the high-pressure fluid passage; 
         a suction fluid passage (a passage through port 42a) extending from a suction fluid inlet (refrigerant Suction port 42a) to the mixing chamber; a thermal bulb (64); and an elastic diaphragm (diaphragm 63) disposed in the high-pressure fluid passage, wherein a closed cavity (62) is on a first side of the elastic diaphragm (as can be seen in Fig. 4), and the high-pressure fluid passage is on a second side of the elastic diaphragm (as can be seen in Fig. 4); 
         the thermal bulb (62a) is in communication with the closed cavity (62), and the thermal bulb (64) and the closed cavity (62) are filled with fluid (refer to par. 34); and the elastic diaphragm (63) is associated with the flow valve (61) so that an opening degree of the flow valve (61) varies in response to a change in a pressure difference across two sides of the elastic diaphragm (refer to par. 34).
         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                
                                                     Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763